Citation Nr: 0419499	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  00-02 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel




INTRODUCTION

The veteran served on active duty from December 1948 to June 
1961, from October 1962 to November 1962, and from December 
1972 to April 1977.  He died in August 1998, and his widow is 
the appellant in this appeal.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for the cause of the 
veteran's death.  

The RO also denied entitlement to Chapter 35 Survivor's and 
Dependents' Educational Assistance.  However, Chapter 35 
educational benefits were not claimed by the appellant, she 
has not appealed the RO's determination on this matter, and 
Chapter 35 entitlement arises based on a favorable finding of 
service connection for the cause of a veteran's death.  The 
Board finds there is no separate appellate issue concerning 
Chapter 35 educational benefits.

In August 1998, in addition to her claim for the benefits now 
at issue in this appeal, the appellant's representative also 
queried why the veteran had been receiving VA compensation at 
the rate payable to single veterans, instead of the rate 
payable to married veterans.  This matter is referred to the 
RO for consideration, as appropriate, in the first instance.  
See, e.g., Letter of Aug. 26, 1988, from Roanoke, Virginia VA 
RO.  


FINDINGS OF FACT

1.  The veteran died in August 1998 from adult respiratory 
distress syndrome, which was due to viral respiratory 
infection, the underlying cause of death; a significant 
condition contributing to death was lung cancer, treated.  
Treating doctors have also mentioned cardiac conditions in 
connection with the veteran's hospitalization and death in 
1998.

2.  At the time of the veteran's death, service connection 
was in effect for a back disability (residuals of 
laminectomies and fusions for intervertebral disc with 
painful lumbar radiculopathy bilaterally) (rated 60 percent 
disabling); service connection was also in effect for 
duodenal ulcer, post-operative appendectomy scar, and post-
operative tonsillectomy, each rated 0 percent disabling.  

3.  None of the causes of the veteran's death is attributable 
to his active service or any incident therein. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Service medical records reflect treatment for various 
conditions.  He was treated for bronchopneumonia in January 
1950 (which apparently cleared) and for pneumonia and chronic 
bronchitis in March 1951.  When treated for acute bronchitis 
in September 1951, he was also seen to rule out chronic 
pulmonary disease and chronic upper respiratory disease.  
Chest X-rays were negative, and he became asymptomatic.  He 
was seen for a common cold in July 1952, for bronchopneumonia 
in July 1953, and for bronchitis in October 1953.  In October 
1953, he was hospitalized for congenital malformation of the 
great vessels and for study of possible deformity of the 
great vessels and possible dextrocardia cardiovascular 
system.  His past history had been contributory for frequent 
colds with several attacks of pleurisy and pneumonitis.  
However, on examination, there were no murmurs or thrills; 
the heart was not enlarged, and an EKG was normal.  X-ray 
studies were negative for any evidence of great vessel 
malformation.  There was no pulmonary pathology either.  
After a full work-up was completed to rule out the possible 
problems, it was noted that "nothing of importance was 
revealed."  He was discharged to full active duty status.  

He was treated for symptoms of a severe head cold in December 
1956, which was diagnosed as bacterial pharyngitis.  He was 
treated for a common cold in March 1959.  

In November 1962, he was grounded from flight duty due to an 
abnormal EKG with extrasystoles and long runs of bigeminy.

Between periods of active duty, on a VA examination in August 
1963, no respiratory problems were noted.  A chest X-ray 
showed that his heart, lungs, and other chest structures were 
within normal limits; however, slight notching on the 
posterior inferior portions of certain ribs suggested 
clinical evaluation of the femoral vessels and a check for 
hypertension.  On a routine VA examination X-ray in October 
1968, his lung fields were clear, and his heart and aorta 
were normal in outline.  

In the 1970s, he was treated for low back pain, degenerative 
disc disease of the lumbar spine, and radiculopathy; 
treatment included hemilaminectomy and disc excision.  Two 
EKGs from 1975 were within normal limits.  The September 1975 
EKG was felt to be within normal limits even with evidence of 
premature ventricular contraction.  The latter EKG from 
October 1975 showed incomplete right bundle branch block that 
was probably within normal limits.  A June 1976 medical board 
report noted a past history of pneumonia in 1950.  

VA outpatient treatment records from 1978 show mainly 
orthopedic problems involving the veteran's low back 
disability.

On a VA examination in May 1978, the veteran's cardiovascular 
and respiratory systems were both examined and found to be 
normal.  An EKG was within normal limits.  

Naval Reserve documents from 1981 show diagnoses of 
mechanical instability of the lumbar spine, radiculopathy L5 
nerve root and S1 nerve root on the left, and status post 
back fusion with questionable pseudoarthrosis at the L4-L5 
level.  

In November 1982, the veteran was hospitalized at a non-VA 
facility for an angina attack due to ventricular 
fibrillation.  

In May 1983, the RO denied service connection for a heart 
condition.  

Post-service medical records show treatment from 1984 to 1991 
for mostly eyesight and orthopedic problems.  

A VA examination from August 1985 rendered several orthopedic 
diagnoses involving the back and radiculopathy.  A chest X-
ray from that examination also revealed avascularity of the 
lung fields attributed to chronic obstructive pulmonary 
disease (COPD).

In June 1989, he was diagnosed with sinusitis; there was a 
history of chronic sinusitis.  A January 1991 chest X-ray 
revealed COPD, without active process.  

VA medical records from 1993 to 1996 reflect treatment for 
neck pain, low back pain, right shoulder problems, and 
hearing loss with ear problems.  

In November 1996, while on his "second honeymoon," the 
veteran developed sinus blockage and drainage; it was noted 
that he had had atrial fibrillation for a couple of years, 
with apparent control on medication.  His lungs were clear, 
but his heart examination was fast and irregular.  

The veteran then started developing a cough and upper 
respiratory infection in November 1996.  November 1996 
pulmonary function testing showed moderately severe 
obstruction with moderate reduction and diffusion capacity.  
Following chest X-ray, CT scan, and bronchoscopy, he was 
diagnosed with oat cell carcinoma of the left lung in 
December 1996.  A private medical consultation in December 
1996 noted a history of chest wall pain that occurred when 
the veteran developed post-obstructive pneumonia, which was 
treated with antibiotics; the consultation report also noted 
a history of smoking one and a half to two packs per day for 
50 years.  The impression was a history of COPD with recent 
change in cough, resulting in the diagnosis of lung cancer.  
He received radiation therapy and chemotherapy for the 
cancer, which went into remission.  In April 1997, while 
still receiving cancer treatment, he developed apparent 
recurrent bronchitis, which symptomatically improved.  

He was seen for chronic obstructive pulmonary disease with 
reactive airway disease in September 1997.  A November 1997 
CT scan showed findings consistent with emphysema, chronic 
lung disease, and radiation fibrosis.

Private medical records from 1998 reflect a diagnosis of 
severe, but stable emphysema.  

A June 1998 CT scan of the chest showed, in part, extensive 
bullous emphysema of both upper lung fields; there also were 
fibrotic changes of both lung bases and the paramediastinal 
region, probably due to the prior radiation therapy.  Also, 
there was persistent chronic obstructive lung disease.  

A July 1998 record of a private doctor's office visit 
indicates that the veteran had a history of cardiac problems 
with fibrillation and flutter.  It was noted that a chest X-
ray showed mid-perihilar scarring with radiation.  However, 
there was no evidence of recurrence of the cancer.  

In July 1998, the veteran was hospitalized because of chest 
pain, persistent coughing, and acute bronchitis.  He was 
stabilized for renal failure and COPD.  He was rehospitalized 
at a private hospital at the end of July 1998 due to 
worsening difficulty in breathing; he went into cardiac 
arrest.  It was noted that he presumptively had had 
pericarditis due to radiation.  He developed acute worsening 
of renal failure and bilateral pulmonary infiltrate.  Initial 
hospitalization records indicate that hospital-acquired 
pneumonitis had to be ruled out.  During the hospitalization, 
he became comatose, and he expired on August 4, 1998.  

As reflected on the Certificate of Death, the immediate cause 
of the veteran's death was adult respiratory distress 
syndrome, which was due to (or as a consequence of) viral 
respiratory infection, the underlying cause of death.  A 
significant condition contributing to death but not resulting 
in the underlying cause of death was lung cancer, treated.   

At the time of the veteran's death, service connection was in 
effect for a back disability (residuals of laminectomies and 
fusions for intervertebral disc with painful lumbar 
radiculopathy bilaterally) (rated 60 percent disabling); 
service connection was also in effect for duodenal ulcer, 
post-operative appendectomy scar, and post-operative 
tonsillectomy, each rated 0 percent disabling.

In December 1998, the RO informed the appellant of the types 
of evidence needed to substantiate her claim; the RO also 
notified her of the steps necessary to obtain identified 
evidence.  The RO sought evidence from various medical 
providers in February 1999.  The RO also informed the 
appellant that the ultimate responsibility of submitting 
private medical records remained with her.  

A private treating doctor, Alan R. Marks, M.D., wrote in 
February 1999 that the veteran had been diagnosed with oat 
cell carcinoma of the left upper lobe in December 1996.  The 
doctor wrote that the veteran received chemotherapy and 
radiation therapy in 1996 and 1997; he went into complete 
remission after this treatment.  The veteran suffered cardiac 
decompensation after an office visit in July 1998, and he 
died during hospitalization due to cardiac pulmonary failure.  
The doctor indicated that the veteran's disability after his 
chemotherapy arose from his cardiovascular problems.  

The appellant wrote in September 2003 that the veteran had 
been treated at a VA facility in Massachusetts from 1981 to 
1984 and at two VA facilities in Florida from 1984 to 1985 
and from 1993 to 1998.  She also wrote that the veteran had 
been treated at Navy facilities from 1985 to 1992 because he 
was a dependent of the appellant, who was herself on active 
duty during those years.  The appellant could not recall what 
conditions were treated or the specifics of any treatment.  

A VA medical facility in Massachusetts replied in November 
2003 that it could not locate any records for the veteran.

II.  Analysis

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statement of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate her claim.  She has been informed 
of her and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained.  The notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

Recently, the Court issued an opinion that affects this case.  
In Pelegrini v. Principi, __ Vet. App. __, No. 01-944 (U.S. 
Ct. App. Vet. Claims June 24, 2004), the Court held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2003) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction (AOJ) decision 
was issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable AOJ 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In this case, the initial unfavorable decision was made 
before November 9, 2000, the date of the VCAA's enactment.  
However, even under Pelegrini, the Board concludes that any 
defect that may exist with regard to the timing of the VCAA 
notice to the claimant was harmless because of the extensive, 
thorough, and informative notices provided to the appellant 
throughout the adjudication of her claim.  Moreover, as the 
Court mentioned in Pelegrini, there is no error in the RO's 
not providing notice of the VCAA's requirements prior to the 
initial adjudication decision where such notice was not 
mandated at the time of the initial adjudication decision.  
Id., __ Vet. App. __, __, No. 01-944, slip op. at 10-11.  
There simply must be content complying notice and proper 
subsequent VA process.  Here, any lack of notice prior to the 
RO's initial decision in this case in July 1999 has been 
cured by the subsequent thorough notices of all matters 
required by the VCAA and its regulatory progeny.

In December 1998, the RO informed the appellant of the types 
of evidence needed to substantiate her claim; the RO also 
notified her of the steps necessary to obtain identified 
evidence.  The RO notified the appellant in February 1999 of 
its efforts to obtain specified medical evidence; it also 
informed her that she had the ultimate responsibility for 
submitting private medical records.  The RO also sent the 
appellant a letter in September 2003 that specified what 
evidence and information the VA had already received, what 
evidence and information was still needed, and what portions 
of the needed evidence and information would be obtained by 
the VA and which portions should be obtained by the appellant 
to substantiate her claim.  

The appellant was also provided with a statement of the case 
in October 1999 and with a supplemental statement of the case 
in April 2004.  These documents discussed the evidence 
considered and the pertinent laws and regulations, as well as 
the reasons for the RO's decision.

Therefore, the Board concludes that the requirements of the 
VCAA, the implementing regulations, and the Court's caselaw 
have been satisfied.  

The Board now turns to the merits of the appellant's claim.  

For service connection for the cause of a veteran's death, 
the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including cardiovascular-renal disease, 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The veteran died in August 1998.  The immediate cause of his 
death was adult respiratory distress syndrome, which was due 
to (or as a consequence of) viral respiratory infection, the 
underlying cause of death.  A significant condition 
contributing to death but not resulting in the underlying 
cause of death was lung cancer, treated.   

At the time of the veteran's death, service connection was in 
effect for a back disability (residuals of laminectomies and 
fusions for intervertebral disc with painful lumbar 
radiculopathy bilaterally) (rated 60 percent disabling); 
duodenal ulcer, post-operative appendectomy scar, and post-
operative tonsillectomy, each rated 0 percent disabling.  

The death certificate shows that the veteran died from 
respiratory conditions.  None of the respiratory conditions 
listed on the death certificate were present during any of 
the veteran's many periods of active duty.  The lung cancer 
was diagnosed in 1996, that is, many years after the 
veteran's last period of active service.  Moreover, the 
terminal respiratory conditions clearly developed at the time 
of the hospitalization that eventually resulted in the 
veteran's death.  The veteran's service medical records refer 
to multiple, frequent colds, bronchitis, and pneumonitis.  
However, those problems appear to have been confined to the 
veteran's active service in the 1950s.  Later service medical 
records do not show treatment for or complaints of 
respiratory problems in the latter periods of the veteran's 
active service, such as to establish continuity or chronicity 
of any respiratory condition.

The first mention of any chronic respiratory ailment is in 
1985 when a chest X-ray showed COPD.  Later records describe 
emphysema and COPD, and the medical records antecedent to and 
in connection with the veteran's death discuss adult 
respiratory distress syndrome and respiratory infection.  
These conditions were first manifested many years after 
service.  Moreover, there is no competent medical evidence 
linking any of these post-service respiratory ailments to any 
pulmonary problems, such as bronchitis or pneumonitis during 
the veteran's active service. 

The Board also notes that some medical records antecedent to 
the veteran's death mention the presence of cardiovascular 
pathology, including atrial fibrillation, that led to the 
veteran's death   However, the service medical records do not 
include any records of any actual cardiovascular diagnosis or 
pathology.  The veteran was seen in October 1953 for possible 
congenital cardiac problems and dextrocardia, but those 
conditions were in fact ruled out after thorough work-up; at 
that time, "nothing of importance was revealed."  

At the end of the veteran's active service, an EKG showed 
incomplete right bundle branch block.  However, this finding 
was also described as being within normal limits, and an EKG 
on VA examination in May 1978 was entirely normal.  The 
claims folder indicates that the veteran was hospitalized at 
a non-VA facility in 1982 due to atrial fibrillation, but the 
appellant has not pointed to any competent medical evidence, 
such as a doctor's opinion or known treatment record, 
suggesting any linkage between the one-time finding of 
incomplete right bundle branch block on a normal EKG during 
service and cardiac problems that first surfaced several 
years after service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (opinion on matter involving medical 
causation or diagnosis requires knowledge of medical 
principles).

In short, the evidence does not show any relationship between 
any of the conditions that caused or significantly 
contributed to the veteran's death in 1998 and any condition 
reported or treated in service.  The weight of the credible 
evidence shows that the veteran's death was not caused or 
related to the veteran's active service or any incident 
therein.  As the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



